Citation Nr: 1138780	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-38 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for mycosis fungoides, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Air Force from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in January 2008.


FINDING OF FACT

1.  The Veteran was not actually exposed to herbicides in service, and may not be presumed exposed.

2.  Mycosis fungoides was not manifested during the Veteran's active duty service or within the first post service year; the preponderance of the competent evidence of record is against a finding that the condition is related to military service. 


CONCLUSION OF LAW

The Veteran's claimed mycosis fungoides was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, service personnel records, and private treatment records are on file.  The Veteran has not indicated that there are relevant, available records which would support his claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board acknowledges that no VA examination report is of record with an etiology opinion specifically addressing the Veteran's claimed mycosis fungoides.  However, a VA medical examination is not warranted with regard to this issue.  In regard to service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case, as the evidence of record fails to indicate that mycosis fungoides had its onset in service or is otherwise related thereto.  The Veteran is now diagnosed with mycosis fungoides, but the evidence contains no suggestion of mycosis fungoides diagnosed during service or for many years following service.  Also, the Board observes that the claims file does not document that the Veteran was exposed to herbicides during his service.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue of entitlement to service connection for mycosis fungoides, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran is seeking entitlement to service connection for mycosis fungoides (non-Hodgkin's lymphoma).  Specifically, the Veteran contends that he was exposed to herbicides, including Agent Orange, while stationed in Thailand at the Ubon Air Force Base with the 408th Munitions Maintenance Squadron (MMS) from December 29, 1970 to December 19, 1971.  The Veteran argues that the base may possibly have used Agent Orange as a defoliant, and that he was exposed to Agent Orange while working on aircraft that were used to disperse Agent Orange in Vietnam.  The Veteran's service personnel records show that he served in Thailand as an apprentice weapons mechanic and as a munitions specialist and his military occupational specialty (MOS) codes were 46230 and 46250.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Mycosis fungoides is not among the listed chronic diseases.  38 C.F.R. § 3.309(a).  It is, however, listed as a presumptive condition for Veterans who were exposed to herbicides in service, as it a non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Veterans who served with "boots on the ground in Vietnam or Korea between specified dates are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6).  The Veteran's service personnel records reflect that he served in Thailand from December 29, 1970 to December 19, 1971.  His records do not reflect any service in the Republic of Vietnam or Korea.  He may not be presumed exposed based on his service.  Actual exposure may still be established, however.

The Board notes that in May 2006 the National Personnel Records Center (NPRC) informed the RO that there were no records documenting the Veteran's in-service exposure to herbicides.  Also, in July 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) informed the RO that they could not verify that the Veteran was exposed to herbicides while serving at the Ubon Air Force Base.

In support of his claim, the Veteran submitted a printout from VA's Office of Public Health and Environmental Hazards website (dated February 22, 2011), which specifically addressed herbicide exposure for veterans who served in Thailand.  The printout states that U.S. Air Force veterans who served near the air base perimeter at Ubon Air Force Base during the time period from February 28, 1961 to May 7, 1975 may have been exposed to herbicides.  Also, the printout states that a recently declassified Department of Defense (DoD) Report contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The printout further states that VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

Here, the record does not show, nor does the Veteran contend, that he served near the air base perimeter.  He has not alleged that he participated in any spraying, that he was in any area that was sprayed, or that he was in an area where vegetation was dead or dying.  He does not even allege actual knowledge that herbicides were used at Ubon; he states only that he "thinks" the perimeter was sprayed.  NPRC and JSRRC were both unable to confirm any herbicide exposure.  At best, the Veteran alleges he was on a base where herbicides were likely used.  This does not establish that his actual exposure was at least as likely as not.  His duties on the airstrip working with planes would actually keep him away from the air field perimeters.  Actual exposure is not consistent with the facts and circumstances of his service.  While herbicides may well have been used at Ubon while the Veteran was stationed there, he was not involved even tangentially in that use.  The preponderance of the evidence is against the allegation; there is no doubt to be resolved.

With regard to the allegation that he was exposed to herbicides from aircraft which had flown over or landed in Vietnam, the Board finds any possible connection so tenuous as to be negligible.  First, there is no support for the proposition that the airspace over Vietnam was so contaminated that even planes flying through it were contaminated.  Second, there is no evidence to support a finding that equipment used in Vietnam including planes that landed there, transported herbicide with them to new locations.  In fact, "JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  VA Adjudication Policy and Procedures Manual, IV.ii.2.C.10.m.  Any such exposure is too attenuated to establish actual herbicide exposure.

It is important to note that the Veteran has not alleged, and the records do not indicate, that he was involved with loading planes for spraying, or that he worked on planes which sprayed herbicides.  

The Board must find that exposure to herbicides, either by application of presumption or showing of actual contact, is not established.

The Board's inquiry does not end here.  The United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

During the Veteran's service entrance examination in July 1968, the Veteran reported that he had been treated for acne.  The examiner found the Veteran's skin to be clinically normal.  The examiner ultimately found the Veteran qualified for enlistment.

The Veteran's service treatment records document complaints and treatment for various other disabilities, but there are no references to mycosis fungoides.

During the Veteran's military separation examination, in October 1972, the Veteran reported that he was presently in good health and was not taking any medications.  The Veteran denied any skin diseases at that time.  The examiner found the Veteran's to be clinically normal.  The examiner ultimately found the Veteran qualified for separation.

The Board observes that the Veteran stated on his March 2006 Application for Compensation (VA Form 21-526) that he had received treatment for his claimed disability since approximately 1975, three years after separation from service.

The Veteran's private treatment records document that he has been treated for and diagnosed with mycosis fungoides.  The Board notes that a January 2002 treatment record states that the Veteran complained of a long history, over 20 years, of chronic, dry, scaling, itchy spots on his arms and legs.  The record also referenced that the Veteran had been under therapy with Dr. K., another dermatologist, for some time.  The Board notes that the Veteran did not submit any treatment records from Dr. K., nor did the Veteran authorize VA to obtain such records.  The Board notes that the available treatment records do not provide a medical nexus opinion as to the etiology of the Veteran's mycosis fungoides.

The Veteran has submitted multiple statements which contend that his mycosis fungoides is related to his service, included due to his exposure to Agent Orange.  Although the Veteran attempts to link his current mycosis fungoides to his service and his exposure to Agent Orange, mycosis fungoides is not the type of observable disorder subject to lay opinion as to causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the Veteran is not competent to diagnose medical disabilities such as mycosis fungoides, or opine on medical matters such as the etiology of mycosis fungoides.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements as to etiology are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

To the extent he can describe the onset of observable symptoms, such as skin changes, he dates such from after service.  Though he now suggests that he has had mycosis fungoides since service, the Board finds his account to be inconsistent with the other evidence of record, specifically including the negative separation examination.  In addition, the Veteran stated on his March 2006 VA Form 21-526 that he did not receive treatment for his claimed disability until approximately 1975.  Moreover, the first post-service treatment referencing mycosis fungoides is from 2002.  The lack of post-service medical records documenting the Veteran's claimed mycosis fungoides until many years after leaving active duty is probative to the issue of chronicity of the disability.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that service connection on a direct basis is not warranted for mycosis fungoides.  Service medical records are silent for any complaints of, treatments for, or diagnosis of mycosis fungoides.  Significantly, mycosis fungoides was not was diagnosed during the Veteran's separation examination in October 1972, or for many years following service.  The absence of pertinent complaint or diagnosis in the service medical records, and the pertinently normal clinical findings during service and on the October 1972 separation examination, strongly suggest that neither the Veteran nor trained medical professionals believed that he suffered from mycosis fungoides during service or at the time of this separation from service.  In sum, there is no competent or credible evidence suggesting that the Veteran was diagnosed with mycosis fungoides during service, nor is there supporting evidence to suggest any continuity of mycosis fungoides since service to show a nexus to service.  In addition, the record does not contain any competent medical nexus opinion showing a relationship between the Veteran's active duty service and his current mycosis fungoides.  Therefore, service connection for mycosis fungoides is not warranted on a direct basis.  There is no doubt to be resolved..


ORDER

Service connection for mycosis fungoides is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


